This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                           NO. 29,699

 5 KENNETH DAVIS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 J. Richard Brown, District Judge

 9 Gary K. King, Attorney General
10 Anita Carlson, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jacqueline L. Cooper, Chief Public Defender
14 Karl Erich Martell, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 FRY, Judge.

19          Defendant Kenneth Davis appeals his convictions for contributing to the

20 delinquency of a minor, selling or giving alcoholic beverages to a minor, and
 1 attempted selling or giving alcoholic beverages to a minor. Defendant raises four

 2 issues on appeal: (1) whether the district court erred in excluding evidence of

 3 Defendant’s character for the safe and moral treatment of children; (2) alleged errors

 4 in the jury instructions given on attempt crimes; (3) double jeopardy; and (4)

 5 ineffective assistance of counsel. We hold that any error in the district court’s

 6 exclusion of testimony about Defendant’s character for the safe and moral treatment

 7 of children was harmless. Based on an erroneous jury instruction, we also vacate

 8 Defendant’s conviction on Count 4 for attempted selling or giving alcoholic beverages

 9 to a minor. Given our disposition of Count 4, we need not address Defendant’s

10 double jeopardy argument. Finally, we conclude that Defendant has failed to make

11 a prima facie showing of ineffective assistance of counsel.

12 BACKGROUND

13        At the time the events occurred that gave rise to the criminal proceedings in this

14 case, Defendant was twenty-three years old and living with a woman and her

15 seventeen-year-old son, Cody. Cody brought another teenaged boy and three girls,

16 between the ages of twelve and fourteen years old, to the home he shared with his

17 mother and Defendant. The teenagers testified that Defendant bought them alcohol

18 and hung out in Cody’s bedroom with them, singing songs about sex. Two of the girls

19 engaged in fellatio with Cody and one had intercourse with him. They testified that


                                              2
 1 Defendant coached Cody while he had intercourse with one of the girls and that he

 2 grabbed Cody’s wrist, manipulating Cody’s hand on the girl’s breast. After the minor

 3 girls reported the incident to their parents and authorities, Defendant was arrested and

 4 charged for his alleged involvement in the incident. The jury convicted Defendant of

 5 contributing to the delinquency of a minor (CDM), selling or giving alcoholic

 6 beverages to a minor (SGAM), and attempted selling or giving alcoholic beverages

 7 to a minor (attempted SGAM). This appeal followed.

 8 DISCUSSION

 9 I.     Exclusion of Character Evidence

10        Defendant contends that the exclusion of testimony about his character for

11 treating children in a safe and moral way was error. In New Mexico, a defendant may

12 introduce character evidence if (1) the evidence is indicative of a trait of character; (2)

13 that character trait is “pertinent;” and (3) the evidence is in the proper form of

14 reputation or opinion testimony. Rule 11-405(A) NMRA. We review the district

15 court’s decision to admit or exclude evidence for abuse of discretion. State v.

16 Martinez, 2008-NMSC-060, ¶ 8, 145 N.M. 220, 195 P.3d 1232. A district court

17 abuses its discretion when it exercises discretion based on a misunderstanding of the

18 law. State v. Elinski, 1997-NMCA-117, ¶ 8, 124 N.M. 261, 948 P.2d 1209. However,

19 when the district court makes “a categorical interpretation of law, not dependent on


                                                3
 1 the facts of the particular case, in concluding that evidence . . . is inadmissible . . . [,]

 2 the proper standard for review of that legal conclusion is de novo.” Martinez,

 3 2008-NMSC-060, ¶ 11.

 4        In this case, Defendant argued in the district court that he should be able to ask

 5 his three character witnesses whether they thought he had a good or bad character for

 6 treating children in a safe and moral way. Defendant contended that such evidence

 7 was admissible under Rule 11-404(A)(1) NMRA, which states that, although character

 8 evidence is generally inadmissible to prove an action in conformity therewith, “[i]n

 9 a criminal case, evidence of a pertinent trait of character [may be] offered by an

10 accused, or by the prosecution to rebut the same[.]” The district court excluded the

11 evidence, stating that it understood Defendant’s argument, but that this character

12 evidence was not the same as other types admissible under Rule 11-404. The district

13 court then restricted the character inquiry to Defendant’s general character as a moral

14 and law-abiding citizen. Defense counsel informed the court that he did not want to

15 ask the three possible character witnesses about this general character trait. Defense

16 counsel later elected to ask only one of the three possible character witnesses about

17 Defendant’s character as a moral and law-abiding citizen, and the one he did ask

18 responded that Defendant had such a character.




                                                 4
 1        On appeal, Defendant contends that other jurisdictions have recognized the

 2 moral and safe treatment of children or other comparable attributes to be character

 3 traits under evidentiary rules like New Mexico’s Rule 11-404. See Thomas v. State,

 4 669 S.W.2d 420, 421, 423 (Tex. Ct. App. 1984) (good character for the safe and

 5 proper treatment of young children); Wheeler v. State, 67 S.W.3d 879, 882 (Tex.

 6 Crim. App. 2002) (same); People v. McAlpin, 812 P.2d 563, 576 (Cal. 1991) (in banc)

 7 (“normalcy in . . . sexual tastes” (internal quotation marks omitted)); State v.

 8 Cunningham, 82 N.W. 775, 779 (Iowa 1900) (“humane and kindly disposition

 9 towards children” (internal quotation marks omitted)); State v. D.B.S., 700 P.2d 630,

10 637-38 (Mont. 1985) (“an honest man and a good parent who would not injure his

11 child”), overruled on other grounds by State v. Olson, 951 P.2d 571 (Mont. 1997);

12 State v. Anderson, 686 P.2d 193, 204 (Mont. 1984) (orthodox sexual mores); State v.

13 Workman, 471 N.E.2d 853, 861 (Ohio Ct. App. 1984) (excellent with children). But

14 see Hendricks v. State, 34 So. 3d 819, 822-23 (Fla. Dist. Ct. App. 2010) (holding that

15 the defendant’s character for sexual morality was inadmissible where the defendant

16 was being prosecuted for sexual battery on a child less than twelve years of age

17 because “whether one secretly molests children or does not would not be openly

18 exhibited to the community” (internal quotation marks and citation omitted)), cert.

19 granted, 49 So. 3d 746 (Fla. 2010).


                                             5
 1        Assuming without deciding that the district court erred in excluding evidence

 2 of Defendant’s character for the safe and moral treatment of children in this case, we

 3 nevertheless conclude that the error was harmless. Because the alleged error in this

 4 case involves an evidentiary ruling, we employ the non-constitutional standard for the

 5 harmless error analysis. In State v. Barr, our Supreme Court clarified the boundary

 6 between non-constitutional and constitutional error for the purpose of harmless error

 7 analysis. 2009-NMSC-024, ¶¶ 52-53, 146 N.M. 301, 210 P.3d 198. With respect to

 8 the non-constitutional standard, the Barr Court stated:

 9        [W]here a defendant has established a violation of statutory law or court
10        rules, non-constitutional error review is appropriate. A reviewing court
11        should only conclude that a non-constitutional error is harmless when
12        there is no reasonable probability the error affected the verdict.

13 Id. ¶ 53.

14        The Barr Court applied a non-constitutional harmless error analysis to the

15 erroneous admission of a videotaped statement in violation of the New Mexico Rules

16 of Evidence, id. ¶ 58 and, since Barr was decided, our appellate courts have

17 consistently applied a non-constitutional standard where the error concerns a violation

18 of statutory law or court rules, such as an evidentiary ruling by the trial court. See

19 State v. Wilson, 2011-NMSC-001, ¶¶ 30, 39, 149 N.M. 273, 248 P.3d 315 (applying

20 non-constitutional harmless error analysis after assuming that the trial court

21 improperly admitted opinion testimony in violation of Rule 11-702 NMRA); State v.

                                              6
 1 Branch, 2010-NMSC-042, ¶¶ 14, 15, 148 N.M. 601, 241 P.3d 602 (employing the

 2 non-constitutional standard for harmless error analysis because the error was an

 3 evidentiary error involving a violation of Rule 11-404(B)); State v. Johnson, 2010-

 4 NMSC-016, ¶ 43 n.3, 148 N.M. 50, 229 P.3d 523 (noting that if the defendant had

 5 raised a Rule 11-404(B) challenge and if the court were to determine that the evidence

 6 was admitted in error, the error was harmless under a non-constitutional error

 7 analysis); State v. Torrez, 2009-NMSC-029, ¶¶ 26, 33, 146 N.M. 331, 210 P.3d 228

 8 (applying non-constitutional harmless error analysis to the erroneous admission of

 9 expert testimony in violation of Rule 11-403 NMRA); State v. Marquez, 2009-NMSC-

10 055, ¶ 20, 147 N.M. 386, 223 P.3d 931 (determining that non-constitutional harmless

11 error analysis is appropriate where there was “improper admission of . . . scientific

12 testimony [in violation of] the New Mexico Rules of Evidence”), overruled on other

13 grounds by State v. Tollardo, 2012-NMSC-008, ___ N.M. ___, ___ P.3d ___; State

14 v. Tom, 2010-NMCA-062, ¶ 16, 148 N.M. 348, 236 P.3d 660 (applying non-

15 constitutional harmless error analysis to an erroneous evidentiary ruling), overruled

16 on other grounds by Tollardo, 2012-NMSC-008.

17        Consistent with Barr, a constitutional harmless error analysis is appropriate in

18 cases where an erroneous evidentiary or procedural ruling implicates the defendant’s

19 constitutional rights. See, e.g., State v. Aragon, 2010-NMSC-008, ¶¶ 35, 37, 147


                                              7
 1 N.M. 474, 225 P.3d 1280 (applying constitutional harmless error analysis where the

 2 erroneous admission of hearsay reports violated the defendant’s right of

 3 confrontation), overruled on other grounds by Tollardo, 2012-NMSC-008. In this

 4 case, we are unconvinced by Defendant’s bare contention that we should apply a

 5 constitutional harmless error analysis. As our Supreme Court stated in Barr,

 6 “[c]onstitutional error implicates our most basic, and most cherished, individual

 7 rights,” 2009-NMSC-024, ¶ 51, and is appropriate “[w]here the defendant has

 8 established a violation of the rights guaranteed by the United States Constitution or

 9 the New Mexico Constitution.” Id. ¶ 53. That is not the case here. Defendant fails

10 to give any explanation of how the exclusion of character evidence in this case

11 establishes a violation of a constitutional right.

12        The dissent attempts to make Defendant’s argument for him by claiming that

13 the district court deprived Defendant of the right to present a defense and that this

14 deprivation rose to the level of constitutional error. While we agree that the

15 deprivation of a defense can amount to constitutional error, the district court here did

16 not preclude Defendant from presenting a defense that bolstered his credibility. The

17 court ruled that Defendant could ask his character witnesses about his character as a

18 moral and law-abiding citizen. Therefore, even if we assume that the district court’s

19 exclusion of character evidence in this case was an evidentiary error in violation of


                                               8
 1 Rule 11-404(A)(1), we conclude that this case falls firmly within the non-

 2 constitutional standard for the purpose of our harmless error analysis.

 3        Thus, we analyze whether there is “no reasonable probability the error affected

 4 the verdict” in this case; if so, the error was harmless. Barr, 2009-NMSC-024, ¶ 53

 5 (emphasis added). “[N]on-constitutional error is reversible only if the reviewing court

 6 is able to say, in the context of the specific evidence presented at trial, that it is

 7 reasonably probable that the jury’s verdict would have been different but for the

 8 error.” Id. ¶ 54; see ¶ 51 (noting that the harmless error standard for non-constitutional

 9 errors is lower than the harmless error standard for constitutional errors); see also id.

10 ¶ 54 (observing that “the reasonable probability standard requires a greater degree of

11 likelihood that a particular error affected a verdict”).

12        We turn now to apply this analysis to the facts of this case. After the parties

13 filed their briefs in this case, our Supreme Court reexamined our harmless error

14 jurisprudence in Tollardo, 2012-NMSC-008. Although Tollardo left intact the

15 analysis in Barr clarifying the difference between constitutional and non-

16 constitutional standards for harmless error analysis, id. ¶ 36, the Court overruled the

17 Moore three-part factor test previously employed in our harmless error case law.

18 Tollardo, 2012-NMSC-008, ¶ 38. The Court held that “a review of the particular

19 circumstances in each case, rather than mechanical application of a multi-factor test,


                                               9
 1 must guide the inquiry into whether a given trial error requires reversal.” Id. ¶ 2. The

 2 Court instructed that reviewing courts should “evaluate all of the circumstances

 3 surrounding the error,” including an “examination of the error itself, which . . . could

 4 include an examination of the source of the error and the emphasis placed upon the

 5 error.” Id. ¶¶ 43, 57 (“[D]etermining whether an error was harmless requires

 6 reviewing the error itself and its role in the trial proceedings, and in light of those

 7 facts, making an educated inference about how the error was received by the jury.”).

 8 The Court also indicated that evidence of a defendant’s guilt separate from the error

 9 cannot be the “singular focus” of a harmless error analysis, but that this evidence

10 “may often be relevant, even necessary, for a court to consider, since it will provide

11 context” for understanding the role the error may have played in the trial proceedings.

12 Id. ¶ 43.

13        Here, the State’s case in chief consisted of testimony from Cody and all four

14 other minors who were at the residence during the incident that led to the criminal

15 proceedings against Defendant. In addition, the parents of the minors and officers

16 involved in the investigation testified for the prosecution. The State played taped

17 interviews of Defendant during the testimony of one of the police investigators.

18 About midway through the State’s case in chief, the State called to the stand one of

19 the character witnesses listed on Defendant’s witness list, who testified that he was a


                                              10
 1 good friend of Defendant and that Defendant had told him following the incident that

 2 he had bought alcohol for the party and then left Cody’s residence before anything

 3 happened. During cross-examination, the witness testified that he had known

 4 Defendant for three to four years, that Defendant had lived in the witness’s home for

 5 nearly a year, and that the witness had children. Defense counsel then sought to ask

 6 whether the witness knew “Defendant’s character for the safe and moral treatment of

 7 children.” As stated earlier, although the district court determined that it would not

 8 allow this question, the court informed defense counsel that he was permitted to ask

 9 the witness about Defendant’s character as a moral and law-abiding person. Defense

10 counsel decided against asking about Defendant’s character in this regard and then did

11 not cross-examine the witness further. The State also called Defendant’s second

12 character witness to the stand, and defense counsel again elected not to ask this

13 witness about Defendant’s character as a moral and law-abiding person. Later, during

14 the defense case, Defendant’s girlfriend testified about Defendant’s character as a

15 moral and law-abiding person.

16        It is significant that the district court permitted defense counsel to ask about

17 Defendant’s character for being moral and law-abiding. While the excluded evidence

18 was certainly more specific, Defendant could have presented the same general defense

19 and challenged the credibility of the five prosecution witnesses who were present at


                                             11
 1 the residence during the incident by presenting evidence that Defendant was known

 2 to have a moral and law-abiding character. A person who is known to act morally

 3 presumably acts morally toward everyone, including children.          The testimony

 4 permitted by the court—that Defendant was a moral and law-abiding

 5 citizen—subsumes the excluded evidence—that Defendant has a good character for

 6 the moral and safe treatment of children—such that the excluded evidence likely

 7 would not have made any difference. Moreover, based on the offers of proof made,

 8 defense counsel could have established that the first character witness had children

 9 and had observed Defendant around those children; similarly, the second character

10 witness’s testimony would have established that he had observed Defendant around

11 children during rodeos. Thus, the specific circumstances surrounding the source of

12 the error in this case reveal that the court gave Defendant an alternative approach to

13 offering character evidence in his defense that Defendant declined to develop.

14        Because Defendant was charged in this case with crimes involving children, we

15 also consider the role of the error in the larger context of the trial proceedings. We

16 note that the State presented extensive evidence regarding the events that occurred on

17 the day in question while at Cody’s residence. All five of the minors present at

18 Cody’s residence testified at length of their first-hand knowledge of the events that

19 occurred in the home. All of these witnesses testified that Defendant brought


                                             12
 1 alcoholic beverages to the residence and that some of the minors either drank or

 2 shared the alcohol with Defendant. Defendant also testified at the trial and admitted

 3 that he purchased alcohol and returned to the residence; he also acknowledged that

 4 Cody had taken a drink of his beer before Defendant was able to take it away from

 5 him. Faced with this extensive testimony concerning the consumption of alcohol at

 6 the residence during the incident, we conclude that there was no reasonable

 7 probability that the exclusion of character evidence regarding Defendant’s safe and

 8 moral treatment of children affected the jury’s verdict on Count 2 for SGAM as to

 9 Cody. With respect to Defendant’s conviction for CDM on Count 1, all five minors

10 testified regarding the events in the bedroom, although only three of these minors

11 remained in the bedroom during the events that the jury instructions stated were

12 sufficient to constitute CDM. Thus, there was considerable evidence supporting the

13 guilty verdicts.

14        Our analysis is consistent with Tollardo and, contrary to the dissent’s

15 characterization, it entails more than mere “head counting.” In addition to the minors’

16 version of events, we have considered the testimony of Defendant’s good friend that

17 Defendant admitted to purchasing alcohol for the party but then left before anything

18 happened and the testimony of Defendant’s girlfriend that he had the character of a

19 moral and law-abiding person.


                                             13
 1        In light of the foregoing, we are unable to conclude that it was reasonably

 2 probable that the jury’s verdict would have been different but for the error. We

 3 therefore conclude that any error that arose from the exclusion of evidence of

 4 Defendant’s safe and moral treatment of children was harmless.

 5 II.    Jury Instructions on Attempt Crimes

 6 A.     Attempted Selling or Giving Alcoholic Beverages to a Minor (Attempted
 7        SGAM)

 8        We next address Defendant’s claim that the attempted SGAM instructions given

 9 at trial omitted the essential element of specific intent. At trial, Defendant sought an

10 instruction on attempt as a lesser-included offense under Counts 3 and 4 of the

11 criminal information, which charged Defendant with having provided alcoholic

12 beverages to Cody (Count 3) and to one of the minor girls (Count 4). At the jury

13 instruction conference, the district court agreed to give attempt instructions on these

14 two counts. The instruction provided to the jury on attempted SGAM read:

15              For you to find [D]efendant guilty of attempted selling or giving
16        alcoholic beverages to a minor as charged in Count 3, the State must
17        prove to your satisfaction beyond a reasonable doubt each of the
18        following elements of the crime:

19               1.    [D]efendant did attempt to sell, serve, deliver, give, buy for
20        or procure the sale or service of alcoholic beverages to a minor, Cody . . .
21        ;

22               2.    Cody . . . was under the age of eighteen;


                                              14
 1                3.     This happened in New Mexico on or between May 1,
 2          2008[,] and June 30, 2008.

 3 An identical instruction was provided to the jury for attempted SGAM on Count 4,

 4 with the exception of changing the name of the minor.

 5          On appeal, Defendant argues that the above attempt instructions erroneously

 6 omitted the intent element and therefore misdirected the jury as to the relevant law for

 7 attempt crimes. See UJI 14-2801 NMRA (requiring the State to prove beyond a

 8 reasonable doubt that: (1) the defendant intended to commit the crime; (2) the

 9 defendant began to do an act which constituted a substantial part of the crime but

10 failed to commit the crime; and (3) the attempt took place on a certain date). On this

11 basis, Defendant seeks reversal of his conviction for attempted SGAM conviction as

12 a lesser included offense under Count 4, and he asks that we remand for retrial on this

13 count.

14          As a preliminary matter, we reject the State’s argument that Defendant failed

15 to preserve this argument for appeal.          Rule 5-608(D) NMRA, governing the

16 preservation of error in jury instructions, states: “[F]or the preservation of error in the

17 charge, objection to any instruction given must be sufficient to alert the mind of the

18 court to the claimed vice therein, or, in case of failure to instruct on any issue, a

19 correct written instruction must be tendered before the jury is instructed.” In this case,

20 Defendant tendered attempt instructions as lesser included offenses on both counts of

                                               15
 1 SGAM at the jury instruction conference. Defendant’s proposed instructions correctly

 2 tracked the language of the uniform criminal jury instruction for attempt crimes. See

 3 UJI 14-2801. After the district court determined that it would give an attempt

 4 instruction as a lesser included offense on both SGAM counts, the court reviewed

 5 Defendant’s proposed instructions and discussed modifications to Defendant’s

 6 instructions with the parties. The district court then asked for a clean set of

 7 instructions. When the district court reconvened the following morning, the State

 8 provided a clean version of the attempt instructions; however, these instructions varied

 9 from those discussed by the parties the day before. Defendant informed the district

10 court that the instructions were different.      The district court considered both

11 instructions and then elected to give the State’s version. Thus, Defendant adequately

12 preserved this issue for appeal by proffering alternate instructions and invoking a

13 ruling by the district court on his proposed instructions. See Rule 12-216(A) NMRA

14 (“To preserve a question for review[,] it must appear that a ruling or decision by the

15 district court was fairly invoked[.]”).

16        Since Defendant preserved the issue, we review the attempted SGAM

17 instructions given in this case for reversible error. See State v. Benally, 2001-NMSC-

18 033, ¶ 12, 131 N.M. 258, 34 P.3d 1134. We agree with Defendant that the instruction

19 given constitutes reversible error because attempt is a specific intent crime, see State


                                              16
 1 v. Baca, 1997-NMSC-059, ¶ 51, 124 N.M. 333, 950 P.2d 776, and because “[a] jury

 2 instruction which does not instruct the jury upon all questions of law essential for a

 3 conviction of any crime submitted to the jury is reversible error.” State v. Ellis, 2008-

 4 NMSC-032, ¶ 14, 144 N.M. 253, 186 P.3d 245 (internal quotation marks and citation

 5 omitted); see State v. Foster, 87 N.M. 155, 159, 530 P.2d 949, 953 (Ct. App. 1974)

 6 (reversing an attempted sodomy conviction where the attempt jury instruction failed

 7 to instruct jurors regarding the specific intent element).

 8        However, the State’s argument in response to Defendant’s contention persuades

 9 us that the conviction on Count 4 should be vacated rather than reversed. The State

10 claims that the attempt instruction should not have been given in the first place

11 because there is no reasonable view of the evidence that the highest degree of crime

12 was attempt and that all of the evidence presented at trial supported either the

13 commission of SGAM or the failure to commit SGAM, but not an attempt. After

14 careful consideration of the evidence presented at trial, we conclude that the State is

15 correct. The jury, if properly instructed on attempt, would have to find that Defendant

16 intended to and began to do an act that constituted the buying, selling, serving,

17 delivering, giving, bringing for, or procuring the sale of or service of alcoholic

18 beverages to the minor girl named in Count 4, but that he failed to commit the crime.

19 See NMSA 1978, § 60-7B-1(A) (2004). At trial, the State presented the testimony of


                                              17
 1 seventeen-year-old Cody and four other minors, including the girl named in Count 4,

 2 who were present at Cody’s residence during the incident. All five of the minors

 3 testified at trial that Defendant left the residence for a short while during the incident

 4 in order to purchase alcohol and that he returned with beer and a bottle of Jack

 5 Daniels. Some of the minors further testified that before leaving the residence,

 6 Defendant asked them if they wanted any alcoholic beverages and that he left after

 7 some of the minors answered in the affirmative. The minor girl named in Count 4

 8 specifically testified that she drank from the bottle of Jack Daniels that Defendant

 9 brought to the residence, and two of the other minors confirmed that they observed

10 this girl drinking the alcohol that Defendant brought back.

11        Defendant testified at trial that although he purchased alcoholic beverages on

12 the date of the incident, the alcohol was only for him and that he did not intend or

13 agree to purchase alcohol for the minors. He also denied giving alcohol to the minor

14 girl named in Count 4. Defendant testified that after he returned to the residence with

15 alcohol, he carried the alcohol around with him so that the minors would not drink

16 any. Finally, a friend of Defendant testified that Defendant told him later that he had

17 purchased alcohol for the party but then left before anything else happened.

18        This evidence could have supported a conviction of SGAM, and there was

19 evidence that could have supported acquittal—Defendant’s testimony that he neither


                                               18
 1 intended to nor actually purchased alcohol for the minors. We are unable to conclude

 2 that there is any view of this evidence supporting attempted SGAM as the highest

 3 degree of crime committed. Because the State is correct that an instruction—even a

 4 correct instruction—on attempt was improper, we cannot affirm Defendant’s

 5 conviction based on that instruction. We therefore vacate Defendant’s conviction on

 6 Count 4.

 7 B.     Attempted Contributing to the Delinquency of a Minor (Attempted CDM)

 8        Defendant argues that the district court erred in refusing to instruct the jury on

 9 attempting to contribute to the delinquency of a minor (attempted CDM) as a lesser

10 included offense of CDM, as charged in Counts 1 and 2. At the jury instruction

11 conference, Defendant tendered jury instructions for attempted CDM. The district

12 court refused to give these instructions after determining that attempt, as a specific

13 intent crime, may not be applied to the crime of CDM, which the district court

14 concluded does not have an intent requirement. As additional grounds for refusal, the

15 district court determined that there was no view of the evidence that would support the

16 giving of an attempted CDM instruction on Counts 1 and 2. On appeal, Defendant

17 claims that the district court’s refusal to give instructions on attempted CDM

18 constitutes reversible error.




                                              19
 1        We are not persuaded. We are unaware of any prior decision that has addressed

 2 whether attempted CDM is a crime in New Mexico. Defendant contends that New

 3 Mexico case law appears to contemplate the existence of the crime of attempted CDM

 4 and, as support, cites Cummings v. State, 2007-NMSC-048, 142 N.M. 656, 168 P.3d
5 1080. We disagree. Although the defendant in Cummings pleaded guilty to several

 6 charges of attempted CDM, id. ¶ 2, our Supreme Court in that case did not have before

 7 it the question of whether attempted CDM is a crime in New Mexico. Rather, the

 8 focus of Cummings was whether the defendant was permitted to seek a writ of

 9 certiorari from the Supreme Court to review the district court’s denial of the

10 defendant’s petition for a writ of habeas corpus. Id. ¶¶ 1, 5-9. Because it is well

11 established that “cases are not authority for propositions not considered,” we do not

12 consider Cummings in the present case. State v. Frank, 2001-NMCA-026, ¶ 5, 130

13 N.M. 306, 24 P.3d 338, rev’d on other grounds, 2002-NMSC-006, 132 N.M. 544, 52

14 P.3d 404.

15        In addition, Defendant directs our attention to State v. Jernigan, where our

16 Supreme Court held that the crime of voluntary manslaughter—which is a general

17 intent crime—may become a specific intent crime under limited circumstances and

18 that in these limited instances, a defendant is permitted to seek an attempt instruction.

19 See 2006-NMSC-003, ¶¶ 16-20, 139 N.M. 1, 127 P.3d 537. Here, Defendant offers


                                              20
 1 no indication of circumstances under which the crime of CDM may become a specific

 2 intent crime, and we therefore fail to see how Jernigan is applicable to this case.

 3 Defendant does not otherwise challenge the district court’s refusal to recognize

 4 attempted CDM as a crime under the circumstances of this case.

 5        We also conclude that the district court correctly determined that there was no

 6 view of the evidence in this case that would support attempted CDM as the greatest

 7 offense committed on Counts 1 and 2. “In order to obtain an instruction on a lesser

 8 included offense, there must be some view of the evidence pursuant to which the

 9 lesser offense is the highest degree of crime committed, and that view must be

10 reasonable.” State v. Brown, 1998-NMSC-037, ¶ 12, 126 N.M. 338, 969 P.2d 313

11 (alteration, internal quotation marks, and citation omitted). At trial, the State’s theory

12 of CDM, as reflected in the CDM instruction, was that Defendant committed CDM

13 if the jury found that Defendant instructed Cody on how to massage the breast of one

14 of the minor girls, allowed Cody and the minor girl to have sexual intercourse in front

15 of Defendant, facilitated the situation by playing songs of a sexual nature, and/or

16 assisted Cody in having sex by claiming that he was Cody’s stepfather. When asked

17 by the district court what view of the evidence would support an attempted CDM

18 instruction, defense counsel argued that the jury could believe that Defendant entered

19 Cody’s bedroom with the intent to commit CDM, sat in the chair, played the guitar,


                                               21
 1 but then left the bedroom before singing sexual songs. In other words, defense

 2 counsel argued that Defendant’s failure to complete any acts that the State argued

 3 constituted CDM was the same as attempted CDM. The district court correctly

 4 determined that Defendant’s argument would support a theory that Defendant did not

 5 commit CDM at all. Moreover, during his testimony and the taped interviews played

 6 at trial, Defendant denied committing the acts that constituted CDM. Thus, there was

 7 no view of the evidence that would support a theory that the greatest offense

 8 Defendant committed was attempt. We therefore affirm the district court’s refusal to

 9 instruct the jury on attempted CDM on Counts 1 and 2.

10 III.   Double Jeopardy

11        Defendant argues that his right to be free from double jeopardy was violated by

12 his convictions for giving alcohol to Cody, as charged in Count 3, and attempting to

13 give alcohol to one of the minor girls, as charged in Count 4.     Because we have

14 vacated Defendant’s attempted SGAM conviction on Count 4, Defendant’s

15 constitutional protection against double jeopardy has not been impaired. We therefore

16 need not address this argument.

17 IV.    Ineffective Assistance of Counsel

18        Pursuant to State v. Franklin, 78 N.M. 127, 428 P.2d 982 (1967), and State v.

19 Boyer, 103 N.M. 655, 712 P.2d 1 (Ct. App.1985), Defendant argues that he received


                                            22
 1 ineffective assistance of counsel. In order to establish a prima facie case of ineffective

 2 assistance of counsel, Defendant must demonstrate that “(1) counsel’s performance

 3 was deficient in that it fell below an objective standard of reasonableness; and (2) that

 4 [the d]efendant suffered prejudice in that there is a reasonable probability that, but for

 5 counsel's unprofessional errors, the result of the proceeding would have been

 6 different.” State v. Aker, 2005-NMCA-063, ¶ 34, 137 N.M. 561, 113 P.3d 384

 7 (internal quotation marks and citation omitted).

 8        Defendant contends that his trial counsel erred in failing to secure a ruling

 9 during a bench conference. The bench conference followed Defendant’s objection on

10 relevancy grounds to victim impact testimony by one of the victims’ mothers.

11 Defendant admits that the bench conference discussions are not audible on the CD

12 provided to this Court. Defendant had the obligation to prepare a statement of

13 proceedings under such circumstances and failed to do so. Rule 12-211(H) NMRA.

14 Consequently, the record on appeal does not provide enough information to evaluate

15 adequately his trial counsel’s actions.

16        Without further information, we are unable to conclude that trial counsel’s

17 actions were erroneous. In addition, Defendant has failed to state how the conduct of

18 his attorney prejudiced his defense. We conclude that Defendant has not presented

19 a prima facie case of ineffective assistance of counsel since he has established neither


                                               23
 1 ineffectiveness nor prejudice. Our determination does not preclude Defendant from

 2 pursuing his claim through habeas corpus proceedings, where he can develop a proper

 3 record. See State v. Bernal, 2006-NMSC-050, ¶¶ 33, 36, 140 N.M. 644, 146 P.3d 289.

 4 CONCLUSION

 5       We vacate Defendant’s conviction on Count 4 for attempted SGAM. We affirm

 6 the remaining issues raised by Defendant on appeal.

 7       IT IS SO ORDERED.


 8
 9                                       CYNTHIA A. FRY, Judge

10 I CONCUR:



11
12 CELIA FOY CASTILLO, Chief Judge


13 RODERICK T. KENNEDY (concurring in part and dissenting in part).




                                           24
 1 KENNEDY, Judge (concurring in part and dissenting in part).

 2 V.     Concurrence

 3        I concur with the Majority on the issues concerning jury instruction, double

 4 jeopardy, and ineffective assistance of counsel’s issues.

 5 VI.    Dissent: The Character Evidence Was Proper—Its Exclusion Was
 6        Harmful Error

 7        I would decide without assuming that the district court erred in excluding

 8 testimony about Defendant’s character for the safe and moral treatment of children.

 9 An issue as important as the constitutional right to present a full defense should be

10 clearly addressed and not skirted by a convenient assumption, even if the exclusion

11 is found to be harmless, because an opinion on the issue would establish a rule for the

12 bench and bar capable of application to future cases resembling this one. I believe

13 that the nature of the allegations against Defendant require a clear analysis supporting

14 the Majority’s assumption that the character evidence was erroneously excluded,

15 which I hope to provide. I furthermore conclude that the exclusion was not harmless

16 and amounts to a violation of Defendant’s constitutional rights.

17 A.     The District Court Erred in Excluding the Character Evidence

18        Because the district court’s rationale for excluding the character evidence was

19 that the character evidence for the moral and safe treatment of children was not the

20 same as other kinds admissible under Rule 11-404, I reason that the district court


                                              25
 1 made a categorical interpretation of law not dependent on the facts of this particular

 2 case. I would therefore review this interpretation of Rule 11-404 and the exclusion

 3 of this character evidence de novo. Martinez, 2008-NMSC-060, ¶ 9. In New Mexico,

 4 a defendant can introduce character evidence if (1) the evidence is indicative of a trait

 5 of character; (2) character trait is “pertinent,” Rule 11-404(A)(1); and (3) the evidence

 6 is in the proper form of reputation or opinion testimony, Rule 11-405(A) NMRA.

 7 B.      Trait of Character

 8        “Character is a generalized description of a person’s disposition, or of the

 9 disposition in respect to a general trait, such as honesty, temperance[,] or

10 peacefulness.” 1 McCormick on Evid. § 195 (6th ed. 2009); see State v. Marshall,

11 823 P.2d 961, 963 (Or. 1991) (“‘Character’ generally indicates a person’s disposition

12 or propensity towards certain behavior[.]” (internal quotation marks and citation

13 omitted)); see also United States v. West, 670 F.2d 675, 682 (7th Cir. 1982)

14 (“‘Character trait’ refers to elements of one’s disposition[.]” internal quotation marks

15 and citation omitted)), overruled on other grounds by United States v. Green, 258

16 F.3d 683, 690 (7th Cir. 2001). “‘Character’ is a propensity that is both general (i.e.

17 propensity for ‘honesty’ or ‘dishonesty,’ ‘violence’ or ‘non-violence’) . . . and

18 possessed of good or bad moral connotations.’” State v. Ferguson, 111 N.M. 191,




                                              26
 1 200, 803 P.2d 676, 685 (Ct. App. 1990) (internal quotation marks and citation

 2 omitted).

 3        At issue here is whether Defendant’s propensity toward the safe and moral

 4 treatment of children is a character trait. In State v. Enakiev, the Oregon Court of

 5 Appeals analyzed a similar issue in a sexual harassment case of whether sexual

 6 propriety is a character trait. 29 P.3d 1160 (Or. Ct. App. 2001). There, the court

 7 stated that “[a] person’s character with respect to truthfulness means that person’s

 8 propensity to tell the truth in all the varying situations of life. A person’s character

 9 with respect to carefulness means that person’s propensity to act with care in all the

10 varying situations of life.” Id. at 1163 (internal quotation marks and citation omitted).

11 The court then concluded that “[e]vidence of a person’s character with respect to

12 sexual propriety evinces that person’s propensity to act in a sexually proper manner

13 in all the varying situations of life. . . .         [S]exual propriety is materially

14 indistinguishable from the other examples of character traits . . . and is properly

15 deemed a character trait.” Id. (footnote, internal quotation marks, and citation

16 omitted).

17        Similarly, Texas has held the safe and moral treatment of children to be a

18 character trait. Thomas, 669 S.W.2d at 421, 423; see Wheeler, 67 S.W.3d at 882. In

19 holding that the trial court should have admitted character evidence showing that the



                                              27
 1 defendant was moral and had a good character for the safe and proper treatment of

 2 young children, the Texas Court of Appeals in Thomas compared the case before it

 3 to two cases admitting a defendant’s reputation for sobriety and honesty. 669 S.W.2d
4 at 423. In the two cases, Texas courts held that evidence of a defendant’s reputation

 5 for sobriety was admissible in a driving while intoxicated case, and a defendant’s

 6 reputation for honesty was admissible in an embezzlement case. Id. The Thomas

 7 court held that there was “no meaningful distinction between these cases and the case

 8 at bar” and that good character for the safe and proper treatment of young children

 9 was admissible. Id.

10        Texas later defined the limits of this holding by clarifying that a defendant may

11 not introduce evidence of a defendant’s reputation for being a “non-pedophile”

12 because it is not evidence of a character trait. Valdez v. State, 2 S.W.3d 518, 520

13 (Tex. Ct. App. 1999) (internal quotation marks omitted). The court explained:

14              To allow the defense to ask whether an accused in a sexual assault
15        case has a reputation for being a pedophile is akin to asking a witness in
16        a murder case if the defendant has a reputation for being a murderer.
17        The status of being a murderer, or in this case a pedophile, is not a
18        “character trait.”

19 Id. at 520.

20        Other states have likewise determined that attributes comparable to the moral

21 and safe treatment of children are character traits, passing muster under evidentiary



                                             28
 1 rules like New Mexico’s Rule 11-404. McAlpin, 812 P.2d at 576 (“normalcy in . . .

 2 sexual tastes” (internal quotation marks omitted)); Cunningham, 82 N.W. at 779

 3 (“humane and kindly disposition towards children” (internal quotation marks

 4 omitted)); D.B.S., 700 P.2d at 637-38 (“an honest man and a good parent who would

 5 not injure his child”), overruled on other grounds by Olson, 951 P.2d 571; Anderson,

 6 686 P.2d at 204 (orthodox sexual mores); Workman, 471 N.E.2d at 861 (excellent

 7 with children). But see Hendricks, 34 So. 3d at 822-23 (holding that the defendant’s

 8 character for sexual morality was inadmissible where the defendant was being

 9 prosecuted for sexual battery on a child less than twelve years of age because

10 “whether one secretly molests children or does not would not be openly exhibited to

11 the community” (internal quotation marks and citation omitted)), cert. granted, 49

12 So. 3d 746.

13        I join the Majority of jurisdictions having considered this matter and conclude

14 that Defendant’s character for the safe and moral treatment of children is a character

15 trait admissible under Rule 11-404. Evidence of a person’s character with respect to

16 their general moral and safe treatment of children evinces that person’s propensity to

17 act in an appropriate manner toward children in all the varying situations of life.

18 Moreover, this evidence demonstrates a propensity that is both general and possessed




                                             29
 1 of good or bad moral connotations, as this court has have previously defined character

 2 evidence. See Ferguson, 111 N.M. at 200, 803 P.2d at 685.

 3 C.     Pertinence

 4        Nonetheless, the character trait must be pertinent to be admissible under Rule

 5 11-404. “Pertinent” in the context of Rule 11-404(A)(1) is synonymous with

 6 “relevant,” as it is described under Rule 11-401 NMRA. Martinez, 2008-NMSC-060,

 7 ¶ 33. Thus, the character trait must have “any tendency to make the existence of any

 8 fact that is of consequence to the determination of the action more probable or less

 9 probable than it would be without the evidence.” Rule 11-401. “[P]roof of character,

10 to be relevant, must be confined to the nature of the offense under charge and bear

11 some pertinent analogy and reference to it.” State v. McKnight, 21 N.M. 14, 32, 153

12 P. 76, 80 (1915); accord United States v. John, 309 F.3d 298, 303 (5th Cir. 2002) (“In

13 the criminal context, a pertinent character trait is one that is relevant to the offense

14 charged.”); 41 C.J.S. Homicide § 336 (2011) (“An accused’s evidence as to character,

15 it is ordinarily held, should be confined to evidence as to those traits which make it

16 improbable that he or she would commit the crime charged, . . . and should not relate

17 merely to general character or to irrelevant traits of character[.]”).

18        The New Mexico Supreme Court has stated that “it is always relevant for the

19 defendant to offer affirmative evidence of character, and to prove that it was such as



                                              30
 1 to make it unlikely that he would have committed the act charged against him.”

 2 McKnight, 21 N.M. at 32, 153 P. at 80. “The theory underlying the relevance of

 3 character evidence is based on our common human experience that [t]he character .

 4 . . of the persons we deal with is in daily life always more or less considered by us in

 5 estimating the probability of their future conduct.” Martinez, 2008-NMSC-060, ¶ 15

 6 (alterations in original) (internal quotation marks and citation omitted). Thus, the

 7 inquiry here is whether Defendant’s opinion evidence that he had a good character for

 8 the safe and moral treatment of children can make it more probable or less probable

 9 in the eyes of a jury that he contributed to the delinquency of a minor or gave minors

10 alcohol.

11        As discussed above, the Texas Court of Appeals in Thomas held that character

12 evidence showing that the defendant was moral and had a good character for the safe

13 and proper treatment of young children was relevant and admissible where the

14 defendant was charged with the rape of his ten-year-old step-daughter. 669 S.W.2d
15 at 421, 423. The court held that “the excluded evidence was relevant to show the

16 improbability that appellant raped his step-daughter.” Id. at 423-24. In addition, the

17 Oregon Court of Appeals has concluded that “[e]vidence of [the] defendant’s

18 character for excellent ‘sexual propriety’ certainly would tend to show that, on the

19 particular occasion in question, [the] defendant did not act in a sexually improper



                                              31
 1 manner. Consequently, evidence of [the] defendant’s ‘sexual propriety’ is pertinent

 2 evidence.” Enakiev, 29 P.3d at 1163-64. Arizona has also concluded that “[the

 3 d]efendant’s sexual normalcy, or appropriateness in interacting with children, is a

 4 character trait, and one that pertains to charges of sexual conduct with a child.” State

 5 v. Rhodes, 200 P.3d 973, 976 (Ariz. Ct. App. 2008).

 6        Other courts have made similar decisions about the relevancy of evidence like

 7 this. See McAlpin, 812 P.2d at 576 (holding that “normalcy in . . . sexual tastes” and

 8 having a high moral character were pertinent traits of character in a case involving

 9 lewd conduct with a child (internal quotation marks omitted)); Cunningham, 82 N.W.
10 at 779 (holding that humane and kindly disposition toward children was relevant in

11 an infanticide case); D.B.S., 700 P.2d at 637-38 (admitting the defendant’s “reputation

12 in the community for being an honest man and a good parent who would not injure his

13 child” when the defendant was charged with criminal incest with his minor daughter);

14 Anderson, 686 P.2d at 204 (admitting evidence of the defendant’s orthodox sexual

15 mores as relevant in a case where the defendant was charged with three counts of

16 sexual assault); Workman, 471 N.E.2d at 861 (noting that the trial court admitted

17 evidence from “several witnesses who testified that he was excellent with children and

18 that they completely trusted him”); Wheeler, 67 S.W.3d at 882 (holding that “evidence

19 of [the defendant’s] good character (or propensity) for moral and safe relations with



                                              32
 1 small children or young girls” was relevant in a case involving aggravated sexual

 2 assault of a child).

 3        I find these cases to be very persuasive. In the present case, character evidence

 4 relating to Defendant’s safe and moral treatment of children is relevant to

 5 demonstrating the improbability that he purchased the minors alcohol and encouraged

 6 their sexual activity. Evidence of Defendant’s character for the safe and moral

 7 treatment of children tends to show that, on the day in question, Defendant did not

 8 purchase alcohol for Cody and his friends, and Defendant did not watch and coach the

 9 teenagers during intercourse, as he is accused of having done. This would be so

10 because someone who has a character for treating children safely and morally would

11 be less likely to engage in these activities. Such proof is relevant and legitimately

12 presented as part of a defense in a case such as this.

13        Moreover, this Court acknowledges that “the Constitution guarantees criminal

14 defendants a meaningful opportunity to present a complete defense.” State v. Lasner,

15 2000-NMSC-038, ¶ 24, 129 N.M. 806, 14 P.3d 1282 (internal quotation marks and

16 citation omitted); accord California v. Trombetta, 467 U.S. 479, 485 (1984) (“Under

17 the Due Process Clause of the Fourteenth Amendment, criminal prosecutions must

18 comport with prevailing notions of fundamental fairness. We have long interpreted

19 this standard of fairness to require that criminal defendants be afforded a meaningful



                                             33
 1 opportunity to present a complete defense.”). Character evidence “alone, in some

 2 circumstances, may be enough to raise a reasonable doubt of guilt.” Michelson v.

 3 United States, 335 U.S. 469, 476 (1948). “New Mexico cases have consistently

 4 recognized the right of the accused to introduce evidence of good character as

 5 substantive evidence of innocence, in contrast to a well-established general

 6 prohibition against other uses of character evidence as proof of conduct in both

 7 criminal and civil cases.” Martinez, 2008-NMSC-060, ¶ 26. I note that the general

 8 rule against propensity evidence does not apply when a criminal defendant offers it

 9 in his own favor because, although “knowledge of the accused’s character may

10 prejudice the jury in his favor, . . . the magnitude of the prejudice or its social cost is

11 thought to be less [than if such evidence was offered by the State].” 1 McCormick on

12 Evid. § 191 (6th ed. 2009). This is why under the Federal Rules of Evidence, which

13 New Mexico adopted in 1973,1 character evidence offered by the defendant is subject

14 to a “lower threshold of relevancy . . . than that applicable to other evidence.” United

15 States v. Han, 230 F.3d 560, 564 (2d Cir. 2000).

16        In light of the facts of this case and the importance of Defendant’s right to

17 present a complete defense, I conclude that character evidence of his safe and moral




18 1State v. Flores, 2010-NMSC-002, ¶ 42, 147 N.M. 542, 226 P.3d 641.

                                               34
 1 treatment of children is relevant to whether he contributed to the delinquency of

 2 minors or gave alcohol to minors.

 3 D.     Form

 4        “In all cases in which evidence of character or a trait of character of a person

 5 is admissible, proof may be made by testimony as to reputation or by testimony in the

 6 form of an opinion.” Rule 11-405(A). Testimony about specific instances of conduct

 7 is limited to evidence that rebuts the opinions and reputations presented by the

 8 defendant. Id. In the present case, the three witnesses were going to offer their

 9 opinions as to whether Defendant had a good or bad character for the moral and safe

10 treatment of children.

11        To the extent that the State argues and other courts hold that a defendant’s

12 character for the moral and safe treatment of children constitutes “specific acts”

13 evidence, Brooks v. State, 512 S.E.2d 693, 694 (Ga. Ct. App. 1999), and State v.

14 Reeder, 904 P.2d 644, 645 (Or. Ct. App. 1995), in violation of Rule 11-405, our

15 Supreme Court has recently clarified the connection between specific acts and opinion

16 and reputation character evidence. In Martinez, our Supreme Court explained that

17 “[o]ne of the predictive tools by which . . . determinations [of character] are made is

18 the consideration of one’s character traits based on patterns of past conduct. . . .

19 Because conduct reflects character, knowledge of character is necessarily helpful in



                                             35
 1 predicting conduct.” 2008-NMSC-060, ¶ 16 (citation omitted). In this case, this

 2 Court is presented with opinions about how Defendant generally interacts with

 3 children based upon past patterns of conduct. The opinions of the three witnesses

 4 would not have constituted testimony about specific instances, as Defendant is not

 5 inquiring about specific instances. Rather, the inquiry was solely about whether

 6 Defendant has a good or bad character for moral and safe treatment of children. Thus,

 7 I determine that the character evidence proffered by Defendant was in the proper form

 8 under Rule 11-405.

 9        Furthermore, when lay witnesses offer their opinion, it must be rationally based

10 upon their own perceptions, it must be helpful to the determination of a fact at issue,

11 and it cannot be “based on scientific, technical[,] or other specialized knowledge.”

12 Rule 11-701(C) NMRA. Here, Defendant’s offer of proof demonstrated that the

13 testimony was based upon each witness’s perception of his behavior, as two of the

14 witnesses had lived with him, and one was his girlfriend. Furthermore, the testimony

15 would have been helpful for the jury in evaluating whether Defendant actually bought

16 the teenagers alcohol and contributed to their delinquency. Lastly, the testimony was

17 not based upon scientific, technical, or other specialized knowledge. Rather, the

18 opinions were based upon each witness’s personal dealings with Defendant.




                                             36
 1        In sum, I conclude that Defendant’s proffered evidence was of a pertinent

 2 character trait in accordance with Rule 11-404(A)(1) and of a permissible form

 3 according to Rule 11-405(A). As such, it was improperly excluded. I now analyze

 4 whether the exclusion requires reversal of Defendant’s convictions.

 5 E.     Exclusion of the Character Evidence Was Not Harmless

 6        I disagree with the Majority’s conclusion that the exclusion of the character

 7 evidence falls within the non-constitutional standard for harmless error analysis. As

 8 stated above, New Mexico recognizes that defendants have a constitutional right to

 9 present a complete defense.        Lasner, 2000-NMSC-038, ¶ 24.           Under some

10 circumstances, character evidence alone could raise a reasonable doubt of guilt.

11 Michelson, 335 U.S. at 476. Federal courts2 have indicated that a defendant’s right

12 to present a defense would be implicated and thus require constitutional error review

13 if improper evidentiary rulings by the trial court denied a defendant the right to

14 present a defense.     The Eleventh Circuit has held that, “when a trial court’s

15 evidentiary rulings deprive a defendant of his right to present a defense, such rulings

16 amount to constitutional error.” Lamarca v. Sec’y, Dep’t of Corr., 568 F.3d 929, 942

17 (11th Cir. 2009). The Tenth Circuit has also indicated that “to establish constitutional

18 error[, the defendant] must also show the evidence was material to the extent its

          2
19          Federal courts also analyze harmless error under the dichotomy of a
20 constitutional/non-constitutional error approach. Barr, 2009-NMSC-024, ¶ 50.

                                              37
 1 exclusion violated his right to present a defense.” United States v. Dowlin, 408 F.3d
2 647, 660 (10th Cir. 2005). Furthermore, the United States Supreme Court has

 3 “previously stated that the Constitution guarantees criminal defendants a meaningful

 4 opportunity to present a complete defense . . . [in] cases [dealing] . . . with the

 5 exclusion of evidence, or the testimony of defense witnesses[.]” Gilmore v. Taylor,

 6 508 U.S. 333, 343 (1993) (internal quotation marks and citations omitted).

 7        In the case before this Court, the district court deprived Defendant of his right

 8 to present his defense when it excluded defense witness testimony that went to the

 9 crux of the State’s case against Defendant—credibility. As explained further below,

10 the State’s case was composed of five eyewitnesses testifying against Defendant.

11 Defendant’s only defense was his own testimony giving a different version of events

12 bolstered by character evidence that demonstrated his lack of culpability with regard

13 to these crimes. The excluded character evidence was crucial to his defense. Its

14 exclusion deprived Defendant of his constitutional right to present a defense. I next

15 evaluate whether there is a reasonable possibility that the improperly excluded

16 evidence affected the verdict. Under the new harmless error standard established in

17 Tollardo, this court must “evaluate all of the circumstances surrounding the error. This

18 requires an examination of the error itself, which depending upon the facts of the

19 particular case could include an examination of the source of the error and the



                                              38
 1 emphasis placed upon the error.” 2012-NMSC-008, ¶ 43. Such an examination is

 2 exemplified by the New Mexico Supreme Court’s analysis in Martinez.3

 3          In Martinez, a case that also involved a defendant’s constitutional right to

 4 present a defense, the Supreme Court reversed the defendant’s conviction because the

 5 excluded character evidence “had the potential of supporting a reasonable doubt about

 6 [the d]efendant’s guilt.” 2008-NMSC-060, ¶ 45. In that case, the defendant was

 7 charged with and convicted of solicitation of aggravated burglary, and the district

 8 court erroneously excluded evidence of the defendant’s character for truthfulness. Id.

 9 ¶¶ 2, 5, 43. The State’s case relied solely on one witness to provide first-hand

10 testimony that the defendant had committed the crime; all other evidence was

11 circumstantial. Id. ¶ 46. The Supreme Court explained that the excluded testimony


            3
11          Even though Martinez was written several years before Tollardo, the Supreme
12   Court in Martinez did not engage in the Moore three-part test that was recently
13   overruled by Tollardo. The reason Martinez did not engage in this line of analysis
14   was because Martinez dealt with improper exclusion of evidence, and the Moore
15   factors were only applicable to improper admission of evidence harmless error
16   analysis. New Mexico appellate courts have typically addressed improper exclusion
17   of evidence without applying these factors. See Martinez, 2008-NMSC-060, ¶¶ 8, 10,
18   (holding that exclusion of character evidence was not harmless); State v. Payton, 2007-NMCA-110,
19   ¶ 6, 142 N.M. 385, 165 P.3d 1161 (holding that evidence to counter the assumption of sexual naivete
20   is essential to a proper defense where it exists; exclusion of such evidence is not harmless error);
21   State v. Balderama, 2004-NMSC-008, ¶ 41, 135 N.M. 329, 88 P.3d 845 (concluding that the
22   exclusion of testimony that made the defendant’s theory of the case and lack of requisite intent more
23   probable was not harmless error); State v. Aragon, 116 N.M. 291, 294, 861 P.2d 972, 975 (Ct. App.
24   1993) (stating that because the crux of the defendant’s case was his credibility, the exclusion of the
25   polygraph test results, if in fact the results were admissible, was not harmless error). Therefore, the
26   analysis in Martinez was not affected by the Supreme Court’s recent modification of harmless error
27   analysis.

                                                      39
 1 “would have constituted substantive evidence that [the d]efendant was not the kind of

 2 person who would have solicited someone to commit the charged crime involving

 3 dishonest conduct.” Id. ¶ 47. The Supreme Court stated that it “cannot conclude that

 4 its erroneous exclusion was harmless [and held that the d]efendant is therefore entitled

 5 to a new trial at which the jury can decide what weight, if any, to give to the

 6 admissible evidence of his character.” Id.

 7        The Oregon Court of Appeals reached the same conclusion in a case very

 8 similar to this one when the Enakiev trial court erroneously excluded evidence

 9 regarding the defendant’s sexual propriety. 29 P.3d at 1164. The court explained that

10 “[t]he result in this case turned, unavoidably, on credibility. If the jury believed [the

11 victim]’s rendition of the facts, as it apparently did, it would convict [the] defendant.

12 Conversely, if the jury believed [the] defendant’s version of the facts, it would acquit

13 him.” Id. In holding that the error was not harmless, the court concluded that “this

14 was a classic swearing match in which evidence of [the] defendant’s propensity to act

15 in a sexually proper manner could have raised a reasonable doubt in the minds of the

16 jury as to [the] defendant’s guilt.” Id.

17        In the case before us, I too conclude that the character testimony proffered by

18 Defendant had the potential of supporting reasonable doubt about his guilt because the

19 crux of the case rested upon the credibility of witnesses. The State’s case relied upon



                                              40
 1 the testimony of the five teenagers who were at Cody’s house when the crimes were

 2 said to have occurred. The teenagers testified that Defendant was present at the home

 3 when they arrived. They stated that Defendant asked them if they wanted alcohol and

 4 then purchased and gave them alcoholic beverages. The teenagers testified that

 5 Defendant thereafter sat in Cody’s bedroom and sang songs about sex while the

 6 teenagers engaged in sexual activities. While Cody was having intercourse with one

 7 of the girls, Defendant coached Cody and manipulated his hand on her breast.

 8        In contrast, Defendant testified that when the teenagers arrived at the house, he

 9 left to buy himself beer. He said that he refused to buy alcohol for Cody when asked.

10 Defendant said he drank the entire six-pack of beer that he had purchased over the

11 course of four to five hours. Defendant stated that he was called into Cody’s bedroom

12 by Cody and one of the girls when he returned from the store. Defendant chatted with

13 the teenagers and then played the guitar and sang for them. Defendant testified that

14 he saw Cody kiss two of the girls and left the bedroom after he saw Cody try to

15 remove one of the girl’s shirts. He was again called back into Cody’s bedroom for a

16 short period of time. He stated that he never saw the teenagers engage in sex.

17 Defendant denied that he had manipulated Cody’s hand on one of the girl’s breasts.

18




                                             41
 1        I conclude that the error in this case, like the errors in Martinez and Enakiev,

 2 was not harmless. Here, the excluded character evidence had the potential of

 3 supporting a reasonable doubt about Defendant’s guilt because it would have given

 4 him credibility in denying the teenagers’ allegations. The State argues that because

 5 five eyewitnesses gave consistent testimony about Defendant’s behavior on the day

 6 in question, any character evidence would fail to bolster his case or change the jury’s

 7 decision. The Majority agrees with this analysis, listing the number of witnesses in

 8 the State’s case and emphasizing in their Opinion that they find there to be

 9 “considerable evidence” against Defendant to support the guilty verdict. In doing so,

10 the Majority fails to follow the Supreme Court’s harmless error standard explained in

11 Tollardo. The focus of Tollardo is the error and how it affected the verdict, not the

12 number of witnesses testifying against Defendant. This head counting is exactly what

13 the Supreme Court sought to eliminate when it decided Tollardo.

14        I disagree with the Majority and will not engage in head counting. Due to the

15 conflicting evidence and the nature of the allegations, this case turned on credibility

16 of the witnesses. Two of the character witnesses Defendant proffered would have

17 testified that they and their children had lived with Defendant and that he had a good

18 character for the safe and moral treatment of children. Defendant’s girlfriend would

19 have also attested to his good character for the safe and moral treatment of children.



                                             42
 1 Such testimony could have constituted substantive evidence that Defendant was not

 2 the kind of person who would have contributed to the delinquency of minors or

 3 bought alcohol for minors. Defendant is entitled to have the jury consider and weigh

 4 this evidence. State v. Hughey, 2007-NMSC-036, ¶ 16, 142 N.M. 83, 163 P.3d 470

 5 (“It is the role of the factfinder to judge the credibility of witnesses and determine the

 6 weight of evidence.”). This evidence could have bolstered Defendant’s testimony

 7 when the jury was weighing his word against the words of the teenagers.

 8        The State also contends and the Majority agrees that because the district court

 9 allowed Defendant to ask his character witnesses about his character for being moral

10 and law-abiding and because one of his witnesses testified that he was moral and law-

11 abiding, the error is harmless. I again disagree. Here, Defendant’s character for being

12 moral and law-abiding, which is relevant in most criminal cases, is not as probative

13 as Defendant’s proffered evidence in showing that he is not the type of person to

14 commit the charged crimes. Martinez, 2008-NMSC-060, ¶ 34. Moral and law-

15 abiding character does not specifically address Defendant’s charges as having a good

16 character for the moral and safe treatment of children does. A good character for the

17 moral and safe treatment of children had the potential to support Defendant’s

18 testimony and raise a reasonable doubt in the State’s case. The Majority states that

19 “[a] person who is known to act morally[,] presumably acts morally toward everyone,



                                               43
 1 including children.” In doing so, the Majority would require the jury to presume or

 2 infer that Defendant is moral toward children, rather than allowing Defendant to

 3 actually present evidence directly on that point. Presumptions and inferences based

 4 on the evidence are the purview of the jury and not this court. Defendant is entitled

 5 to present a full defense, and it should not be curtailed by an appellate court’s

 6 presumption that a jury will draw certain inferences from evidence of a defendant’s

 7 general moral character. Thus, I cannot conclude that the district court’s erroneous

 8 exclusion was harmless. Defendant is entitled to have a jury weigh such character

 9 evidence in a new trial.

10 CONCLUSION

11        For the reasons stated above, I conclude that evidence of Defendant’s character

12 for the moral and safe treatment of children was admissible because it was relevant

13 to his charges for CDM and SGAM. Thus, I believe Defendant’s convictions for

14 CDM and SGAM should also be vacated. I respectfully dissent.



15                                               _______________________________
16                                               RODERICK T. KENNEDY, Judge




                                            44